DETAILED ACTION
This Office action for U.S. Patent Application No. 16/831,647 is responsive to communications filed 28 December 2020, in reply to the Non-Final Rejection of 28 August 2020.
Claims 1–20 are pending, of which claims 2–20 are new.
In the prior Office action, claim 1 was rejected for obviousness-type double patenting against U.S. Patent No. 10,609,413 and U.S. Patent No. 10,194,172.  Claim 1 was rejected under 35 U.S.C. § 103(a) as obvious over U.S. Patent Application Publication No. 2009/0128620 A1 (“Lipton”) in view of International Publication WO 2008/057308 A2 (“Kao”) and U.S. Patent Application Publication No. 2010/0207762 A1 (“Lee”).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed with respect to the double-patenting rejections have been fully considered but they are not persuasive. Far from amending claim 1 so that it is patentably distinct from the ‘413 and ‘172 patents, Applicant has actually amended the claim so that it is generic to the two patents.  Specifically, claim 1 as amended recites receiving information identifying a first spatial post-decoding process and a second post-decoding process to be applied to a region, and selecting and applying one of these two processes to the region.  This is generic to the ‘413 patent, which recites applying only the first spatial post-decoding process, and to the ‘172 patent, which recites applying only the second post-decoding process.  It is noted that claim 1 as amended does not contain the twice-allowed limitation of a second region that applies the other post-decoding process not selected and applied to the first region.
Applicant’s arguments filed with respect to the rejection of claim 1 under 35 U.S.C. § 103 has been considered but is moot in view of new grounds of rejection.  Claim 1 has been amended to be broader in scope but directed to the same invention as claims of the ‘413 patent presented in an amendment filed 15 June 2018 and rejected on 12 September 2018 under 35 U.S.C. § 103 as obvious over various combinations of U.S. Patent Application Publication No. 2009/0128620 A1 (“Lipton”), U.S. Patent Application Publication No. 2010/0207762 A1 (“Lee”) and U.S. Patent Application Publication No. 2005/0175092 A1 (“Puri”).  Applicant’s only substantial arguments (as opposed to a mere lack of concession that the prior art teaches a certain limitation) are directed at the Kao reference, whereas Puri was previously found during prosecution of the ‘172 patent to disclose the material not taught by Lipton or Lee.  Applicant responded to the previous rejection over a combination of Lipton, Lee, and Puri by agreeing to an examiner’s amendment placing material not currently claimed in the independent claims of the ‘172 patent.

Double Patenting
The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–5 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1–6 of U.S. Patent No. 10,609,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present invention is entirely within the scope of the narrower claims of the ‘413 patent, the only other difference being semantic, in that a claimed “selected” post-decoding process is the post-decoding process that is not “disregarded” in the ‘413 patent.  A detailed comparison of the claims is as follows:
‘647 Application
‘413 Patent
1.  A method for decoding a video bitstream, the method comprising:
receiving, at a decoder, the video bitstream comprising at least one region comprising two images;
receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region,
the first post-decoding process being a spatial process;
receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region,
selecting, by the decoder, one of the first recommended information or the second recommended information, and

applying the one of the first post-decoding process or the second post-decoding process identified by the selected recommended information to the at least one region
without applying the other of the first recommended information or the second recommended information to the at least one region.
1.  A method for decoding a video bitstream, the method comprising:
receiving, at a decoder, the video bitstream comprising at least one region comprising two images;
receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region,
the first post-decoding process being a spatial process;
receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region,
disregarding, by the decoder, the first recommended information without applying the first post-decoding process to the at least one region, and
applying the second post-decoding process identified by the second recommended information to the at least one region;

disregarding, by the decoder, the first recommended information without applying the first post-decoding process to the at least one region[.]
1.  A method for decoding a video bitstream, the method comprising:
receiving, at a decoder, the video bitstream comprising at least one region comprising two images;
receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region,
the first post-decoding process being a spatial process;
receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region,
selecting, by the decoder, one of the first recommended information or the second recommended information, and

applying the one of the first post-decoding process or the second post-decoding process identified by the selected recommended information to the at least one region
without applying the other of the first recommended information or the second recommended information to the at least one region.
2.  A method for decoding a video bitstream, the method comprising:
receiving, at a decoder device, the video bitstream comprising at least one region comprising two images;
receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region,
the first post-decoding process being a spatial process;
receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region,
disregarding, by the decoder, the first recommended information without applying the first post-decoding process to the at least one region . . . , and
applying the second post-decoding process identified by the second recommended information to the at least one region;

disregarding, by the decoder, the first recommended information without applying the first post-decoding process to the at least one region . . . [.]
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6


Claims 1–5 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1–10 of U.S. Patent No. 10,194,172. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present invention is entirely within the scope of the narrower claims of the ‘172 patent, the only other difference being semantic, in that a claimed “selected” post-decoding process is the post-decoding process that is not “disregarded” in the ‘413 patent.  A detailed comparison of the claims is as follows:
‘647 Application
‘172 Patent
1.  A method for decoding a video bitstream, the method comprising:
receiving, at a decoder, the video bitstream comprising at least one region comprising two images;
receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region,
the first post-decoding process being a spatial process;
receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region,
selecting, by the decoder, one of the first recommended information or the second recommended information, and

applying the one of the first post-decoding process or the second post-decoding process identified by the selected recommended information to the at least one region
without applying the other of the first recommended information or the second recommended information to the at least one region.
1.  A method for decoding a video bitstream, the method comprising:
receiving, at a decoder, the video bitstream comprising at least one region comprising two images . . . ;
receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region,
the first post-decoding process being a spatial process;
receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region,
disregarding, by the decoder, the first recommended information without applying the first post-decoding process to the at least one region, and
applying the second post-decoding process identified by the second recommended information to the at least one region;

disregarding, by the decoder, the first recommended information without applying the first post-decoding process to the at least one region[.]
1.  A method for decoding a video bitstream, the method comprising:
receiving, at a decoder, the video bitstream comprising at least one region comprising two images;
receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region,
the first post-decoding process being a spatial process;
receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region,
selecting, by the decoder, one of the first recommended information or the second recommended information, and

applying the one of the first post-decoding process or the second post-decoding process identified by the selected recommended information to the at least one region
without applying the other of the first recommended information or the second recommended information to the at least one region.
6.  A method for decoding a video bitstream, the method comprising:
receiving, at a decoder device, the video bitstream comprising at least one region comprising two images . . . ;
receiving, by the decoder, metadata from the video bitstream indicating a width and height of an image of the two images;
receiving first recommended information in the video bitstream identifying a first post-decoding process to be applied to the at least one region,
the first post-decoding process being a spatial process;
receiving second recommended information in the video bitstream identifying second post-decoding process to be applied to the at least one region,
disregarding, by the decoder, the first recommended information without applying the first post-decoding process to the at least one region . . . , and
applying the second post-decoding process identified by the second recommended information to the at least one region;

disregarding, by the decoder, the first recommended information without applying the first post-decoding process to the at least one region . . . [.]
Claim 2
Claims 2, 7
Claim 3
Claims 3, 8
Claim 4
Claims 4, 9
Claim 5
Claims 5, 10


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102  and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0128620 A1 (“Lipton”) in view of U.S. Patent Application Publication No. 2010/0207762 A1 (“Lee”) and in view of U.S. Patent Application Publication No. 2005/0175092 A1 (“Puri”).
The present application ultimately claims domestic priority to Provisional Application No. 61/160,995, filed 20 April 2009.  The Lee publication claims priority to Provisional Application No. 61/153,891, filed 19 February 2009, and the material used to reject the claims in the present application is supported in the ‘891 application.  As such, the Lee reference qualifies as prior art under 35 U.SC. § 102(e).
Lipton teaches a method for demultiplexing stereo video.  Regarding claim 11, Fig. 1 of Lipton illustrates a stereo video codec.  At point 1505, an encoded stereo frame 1550 is decompressed.  Lipton at ¶ 0138.  This encoded stereo video frame is the claimed video bitstream received at a decoder (Fig. 15 of Lipton describing various “points” of the present design are interpretable as method steps or device components) that comprises at least one region comprising two images.
The claimed invention differs from Lipton first in that the claimed invention teaches receiving metadata indicating the dimensions of the width and height of an image of the two images, and further processing information to be applied to the region.  Lipton does not teach this detail of the interleaved images.  However, Lee teaches a system for predicting moving features of objects in a video sequence.  Regarding claim 6, Lee performs modeling of normal motion within a video and sets parameters of areas of movement including a minimum spatio-temporal bounding box, represented as cells of data cubes.  Lee at ¶¶ 0040–41.  These spatio-temporal data cubes have a width and a height metadata as claimed, and the motion modelled within the cube.
Lipton teaches the claimed bitstream having two images, but not the width and height metadata.  Lee teaches the use of width and height data on video1.  As such, the combination of Lipton and Lee teaches the claimed elements, the difference being the lack of the actual combination of these elements in a single prior art reference.  Since the claim fails to disclose any use of the width and height, one of ordinary skill in the art would have recognized that in combination, the listing of width and height within a video may be for any purpose, with the predictable result of no substantial change to either the Lipton interleaving or the Lee metadata.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the Lipton and Lee systems to reproduce the claimed system.  M.P.E.P. § 2143(I)(A).
The invention further differs from Lipton in that the claimed invention teaches receiving recommended information identifying a first spatial post-decoding spatial process and a second post-decoding process, and selecting and applying only one of the two post-decoding processes.  Lee does not teach this feature.  However, as mentioned above with respect to claim 11, Puri teaches a plurality of adaptive processing parameters for video.  The coding control method selector may control the various coding mode decisions independently to maintain bit rate (¶ 0184), including a variety of techniques such as adaptive loop filtering, which is controlled according to a first recommended information that identifies one of the post-decoding processes to be applied to the at least one region as claimed (Fig. 3, filter placed downstream of decoding elements), and enabling or disabling texture coefficient truncation in a decoding loop (¶ 0184), the signal for which is the claimed second recommended information that identifies a second recommended information that is not applied as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to process the Lipton video using the Puri adaptive processing in order to achieve rate control among video with varying levels of motion and texture (¶ 0184).

Regarding claim 11, as mentioned above with respect to claim 1, a Lipton decoder is described in Figure 15 and ¶¶ 0138–139 as comprising various “points” that are generic to steps in a decoding process as in claim 1, or a decoding processor configured to perform a decoding process as in claim 11.  As shown above in the claim 1 rejection, the Puri decoding process can be used to decode a Lipton image set having the Lee metadata.

Regarding claims 2 and 12, Puri teaches adaptive de-blocking as claimed in ¶ 0184.

Regarding claims 3 and 13, the Puri processing is designed to be used to target a virtual buffer having a target bit rate (Abstract).

Regarding claims 4 and 14, the Puri processing is designed to be used at an encoding end for a model decoder within an encoder to fulfill a target rate for the encoder output.  Puri at abstract.

Regarding claims 5 and 15, the Lipton demultiplexing of interleaved stereo video incorporates a step of de-interleaving.  Lipton at ¶ 0096.

Regarding claims 6, 7, 16, and 17, in Puri, a deblocking filter 350 is controlled according to “observable rate conditions” (¶ 0074) to keep the rate and observed quality at acceptable levels.

Regarding claims 8 and 18, Puri is described in ¶ 0187 as adapting the spatio-temporal rate control to emphasize accuracy and quality over low bite rate in a scenario in which the segment of pictures contains sharp edges.

Regarding claims 9 and 19, the Puri filtering is designed to balance bitrate and artifacts (¶ 0184), or the claimed distortion.

Regarding claims 10 and 20, the Puri filtering is designed to accommodate a variety of characteristics, including amounts of motion and textures.  Puri ¶ 0184.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Additionally or alternatively, all claims are drawn to the same invention claimed in application 15/678,982 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a)–(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
    

    
        1 It is noted that the width and height data of claim 6 is not necessarily claimed as the dimensions of the “region” being processed.